The opinion of the Court was delivered by
Wright, A. J.
A single question is raised by the appeal in these cases, and that is: Whether a Trial Justice has jurisdiction in actions ex delicto.
Section 1, Article IV, of the Constitution reads as follows: “The judicial power of this State shall be vested in a Supreme Court, in two Circuit Courts, to wit, a Court of Common Pleas, having civil jurisdiction, and a Court of General Sessions, with criminal *390jurisdiction only, in Probate Courts and in Justices of tbe Peace. The General Assembly may also establish such municipal and other inferior Courts as may be deemed necessary.” Under this provision the Courts of Trial Justices have been established and their civil jurisdiction defined by Section 74 of the Code, the first subdivision of which extends it to contracts to a limited amount, the second to an action “ for damages for injury to rights pertaining to the person, or the personal or real property, if the damages claimed do not exceed one hundred dollars, and in cases of bastardy.”
By Section 24, Article IV, of the Constitution, Justices of the Peace may exercise such jurisdiction as may be provided by law in actions ex delieto where the damages claimed do not exceed one hundred dollars, &c.
In the case of the State vs. Fillebrown, (2 S. C., 404,) it is held that the General Assembly, by said Section 1 of Article IV of the Constitution, may confer upon an inferior Court created by itself the same jurisdiction which that instrument proposed for Justices of the Peace.
The General Assembly having established Courts of Trial Justices, and vested them with jurisdiction in actions ex delieto “where the damages claimed do not exceed one hundred dollars,” they have, to such extent, concurrent jurisdiction in suits of that character with the Circuit Court.
The motion in each of the cases is dismissed.
Moses, C. J., and Willard, A. J., concurred.